       Case: 1:21-cv-00739-PAB Doc #: 1 Filed: 04/06/21 1 of 21. PageID #: 1




                         UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

                                                        )
JAMES WOODS, MIA POSEY and VINCENT                      )
BOCK, for themselves and all others similarly situated, )        Case No.
                                                        )
                    Plaintiffs,                         )        JUDGE
             v.                                         )
                                                        )        JURY TRIAL DEMANDED
FIRST TRANSIT, INC.,                                    )
                                                        )
                    Defendant.                          )
_____________________________________________ )


                   COLLECTIVE AND CLASS ACTION COMPLAINT

       James Woods, Mia Posey and Vincent Bock (“Plaintiffs”) hereby make the following

allegations against First Transit, Inc. (“Defendant”) concerning their acts and status upon actual

knowledge and concerning all other matters upon information, belief and the investigation of their

counsel:

                                 NATURE OF THE ACTION

       1.      Defendant’s business includes providing public transportation services. Plaintiffs,

former fixed-route bus drivers, bring this action for violations of the Fair Labor Standards Act of

1938, 29 U.S.C. §§ 201, et seq. (“FLSA”) and the state laws of Ohio, California, and New York,

challenging common scheduling, timekeeping and compensation policies and practices that failed

to provide Defendant’s fixed-route bus drivers legally mandated wages due for work they performed

with Defendant’s knowledge and for its benefit.

                                 JURISDICTION AND VENUE

       2.      This Court has jurisdiction over Plaintiffs’ FLSA claim pursuant to 29 U.S.C.

§216(b) and 28 U.S.C. §§ 1331.


                                                  1
       Case: 1:21-cv-00739-PAB Doc #: 1 Filed: 04/06/21 2 of 21. PageID #: 2




       3.      This Court has supplemental jurisdiction over Plaintiffs’ Ohio, California, and New

York state-law claims pursuant to 28 U.S.C. § 1367.

       4.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2).

                                            PARTIES

       5.      Plaintiff James Woods is an adult citizen of Ohio who resides in Lorain County.

Mr. Woods worked as a full-time, hourly First Transit fixed-route bus driver in Lorain County,

Ohio from October 2018 to April 2019 and is personally familiar with, and has been personally

affected by, the policies and practices described in this Complaint. Mr. Woods has signed and filed

a Consent Form to join this litigation. See Woods Consent Form (Exhibit A).

       6.      Plaintiff Mia Posey is an adult citizen of California who resides in Alameda County.

Ms. Posey worked as a full-time, hourly First Transit fixed-route bus driver in California from June

2018 to July 2019 and is personally familiar with, and has been personally affected by, the policies

and practices described in this Complaint. Ms. Posey has signed and filed a Consent Form to join

this litigation. See Posey Consent Form (Exhibit B).

       7.      Plaintiff Vincent Bock is an adult citizen of New York who resides in Allegany

County. Mr. Bock worked as a full-time, hourly First Transit fixed-route bus driver in Cuba, New

York and Wellsville New York. from early 2016 to February 2020 and is personally familiar with,

and has been personally affected by, the policies and practices described in this Complaint. Mr.

Bock has signed and filed a Consent Form to join this litigation. See Bock Consent Form (Exhibit

C).

       8.      Defendant First Transit, Inc. (“First Transit”) is a Florida foreign for-profit

corporation based in Cincinnati, Ohio. See http://www.firstgroupplc.com/about-firstgroup/first-

transit.aspx (accessed Feb. 16, 2021); https://www.corporationwiki.com/Ohio/Cincinnati/first-

transit-inc-3603701.aspx (accessed Feb. 16, 2021). “First Transit is one of the largest private


                                                 2
       Case: 1:21-cv-00739-PAB Doc #: 1 Filed: 04/06/21 3 of 21. PageID #: 3




sector providers of public transit management and contracting in North America,” employing

19,500 people and providing fixed-route bus services, paratransit services, shuttle bus services,

and vehicle maintenance services from 300 locations in 39 states. See https://www.firstgroup

plc.com/~/media/Files/F/Firstgroup-Plc/signpost-documents/2019-factsheets/first-transit-2019-

lr-final.pdf (accessed Feb. 16, 2021).

       9.      Throughout the relevant period, Defendant has owned and exercised operational

control over all significant business functions relating to its fixed-route bus drivers, including

setting and implementing the scheduling; timekeeping and compensation policies and practices at

issue in this matter; providing training on these policies and practices; scheduling their work;

tracking their work time; and setting, calculating, and paying their wages.

                                             FACTS

       10.     Defendant’s fixed-route bus drivers typically provide public transportation services

that include operating 15- to 60-passenger vehicles along a fixed-route, picking up and dropping

off passengers at designated stops at designated times, collecting fares, cleaning and maintaining

their vehicles, completing paperwork and performing related work.

       11.     Defendant maintains common scheduling, timekeeping and compensation policies

and practices for its fixed-route bus drivers nationwide.

                               Failure to Pay for Pre-Shift Work

       12.     Each day, Defendant assigns its fixed-route bus drivers a shift start-time (i.e., 4:15

a.m.), which represents the time Defendant expects them to drive their assigned bus out of their

assigned depot and begin their route.

       13.     To begin their route on time, Defendant’s fixed-route bus drivers must arrive at

work about 20–30 minutes before their scheduled shift start-time to perform work-related activities

that include walking from the depot parking lot to the dispatch office to receive their vehicle


                                                 3
       Case: 1:21-cv-00739-PAB Doc #: 1 Filed: 04/06/21 4 of 21. PageID #: 4




assignment, manifest and keys, walking back from the dispatch office to the parking lot to find

their assigned vehicle, and performing a pre-trip inspection (e.g., checking the exterior and interior

of the vehicle for damage, checking the fuel level, cleaning the vehicle).

       14.      After completing their pre-shift routine, Defendant’s fixed-route bus drivers start

their vehicle and drive it out of the depot, at which time Defendant begins tracking their time for

payroll purposes.

       15.      By allowing its fixed-route bus drivers to perform 20–30 minutes of work-related

tasks before going on-the-clock each day, Defendant avoids paying them for approximately 1.67

to 2.5 overtime work hours each week.

       16.       Defendant could avoid these pre-shift timekeeping errors by (1) requiring its fixed-

route bus drivers to clock-in upon arriving at the depot or (2) requiring dispatchers to record the

time that Defendant’s fixed-route bus drivers arrive at the dispatch office as their shift start time

for payroll purposes.

                                Failure to Pay for Post-Shift Work

       17.      When Defendant’s fixed-route bus drivers drive their vehicle back into their

assigned depot at the end of their shift, Defendant stops tracking their time for payroll purposes.

       18.      After returning to their depot, Defendant’s fixed-route bus drivers must spend 30-

45 minutes on work-related activities that include: waiting in line to re-fuel their vehicle, re-fueling

their vehicle, parking their vehicle, performing a post-trip inspection (e.g., checking the exterior

and interior of the vehicle for damage, cleaning the vehicle), completing all required paperwork,

walking from the depot parking lot to the dispatch office, waiting in line to turn-in their keys and

paperwork and turning-in their keys and paperwork.

       19.      Only after completing their post-shift routine are Defendant’s fixed-route bus

drivers allowed to leave work and go home.


                                                   4
       Case: 1:21-cv-00739-PAB Doc #: 1 Filed: 04/06/21 5 of 21. PageID #: 5




       20.     By requiring its fixed-route bus drivers to perform 30–45 minutes of work-related

tasks after going off-the-clock each day, Defendant avoids paying them for another approximately

2.5 to 3.75 overtime work hours each week.

       21.     Defendant could avoid these post-shift timekeeping errors by (1) requiring its fixed-

route bus drivers to clock-out as they leave the depot or (2) requiring Dispatchers to record the

time Defendant’s fixed-route bus drivers leave the dispatch office to go home as their shift end

time for payroll purposes.

                              Failure to Pay for Meal Break Work

       22.     Defendant promises its fixed-route bus drivers an unpaid 30-minute meal break

each day and automatically deducts 30 minutes from their work time without giving any

consideration to whether they receive a full 30-minute meal break.

       23.     Many of Defendant’s fixed-route bus drivers are scheduled to take their meal break

at a specific time of day (i.e., from 8:58 a.m. to 9:28 a.m.). Drivers who are assigned a specific

timeframe for their meal break must take their meal break during that time and may not continue

their meal break past the scheduled end-time if, for whatever reason, they cannot begin their meal

break on time. Approximately twice each week, because of delays related to traffic, riders, or other

causes, Defendant’s fixed-route bus drivers cannot begin their scheduled meal break on time and

typically receive no more than a fifteen-minute meal break.

       24.     Some of Defendant’s fixed-route bus drivers are not assigned a specific timeframe

for their meal break and, instead, are told to take their meal break when they can. Because of the

demands of their schedules and routes, Defendant’s fixed-route bus drivers who are not assigned

a specific timeframe for their meal rarely receive any meal break at all during their shift, much less

a full 30-minutes free from work.




                                                  5
          Case: 1:21-cv-00739-PAB Doc #: 1 Filed: 04/06/21 6 of 21. PageID #: 6




          25.   Defendant does not maintain any system for its fixed-route bus drivers to report a

shortened or missed meal break, or request reversal of the automatic meal break deduction. As a

result, Defendant does not pay its fixed-route bus drivers for any of their shortened or missed meal

breaks.

          26.   By allowing its fixed-route bus drivers to experience shortened and missed meal

breaks without pay between two and five times per week, Defendant avoids paying them for

between one and two-and-a-half overtime work hours each week.

          27.    Defendant could avoid this meal break timekeeping error by (1) scheduling or

otherwise providing for its fixed-route bus drivers to have a 30-minute meal break free from work

each day; (2) allowing its fixed-route bus drivers to take a full 30 minutes off beginning from the

time they start their meal break each day; and (3) providing them with a procedure to report

shortened or missed meal breaks and request reversal of the automatic meal break deduction.

                   COLLECTIVE AND CLASS ACTION ALLEGATIONS

                               FLSA Collective Action Allegations

          28.   Plaintiffs bring their FLSA collective claim on an opt-in, collective basis pursuant

to 29 U.S.C. § 216(b) for all people who have worked as a fixed-route bus driver for Defendant in

any location nationwide during the maximum limitations period (the “FLSA collective”). Plaintiffs

reserve the right to amend this definition as necessary.

          29.   Plaintiffs belong to the FLSA Collective because they worked as fixed-route bus

drivers for Defendant during the relevant period.

          30.   The FLSA Collective is “similarly situated,” as defined by 29 U.S.C. § 216(b),

because its members performed similar jobs under similar scheduling, timekeeping and

compensation policies and practices.




                                                 6
       Case: 1:21-cv-00739-PAB Doc #: 1 Filed: 04/06/21 7 of 21. PageID #: 7




       31.     Plaintiffs and the FLSA Collective members do not meet any test for exemption

under the FLSA.

       32.     Based on publicly available information on Defendant’s website, Plaintiffs

reasonably believe the FLSA Collective may include several thousand members. See

https://www.firstgroupplc.com/~/media/Files/F/Firstgroup-Plc/signpost-documents/2019-fact

sheets/first-transit-2019-lr-final.pdf (accessed Feb. 16, 2021).

       33.     Defendant’s timekeeping, payroll and personnel records, among other documents,

will confirm the total number of people who qualify to participate in the FLSA Collective.

                                Rule 23 Class Action Allegations

       34.     Plaintiff Woods brings additional claims under Fed. R. Civ. P. 23 for violations of

Ohio law for all people who have worked as a fixed-route bus driver for Defendant in Ohio since

April 5, 2018 (the “Ohio Class”).

       35.     Plaintiff Posey brings additional claims under Fed. R. Civ. P. 23 for violations of

California law for all people who have worked as a fixed-route bus driver for First Transit in

California since April 5, 2018 (the “California Class”).

       36.     Plaintiff Bock brings additional claims under Fed. R. Civ. P. 23 for violations of

New York law for all people who have worked as a fixed-route bus driver for First Transit in New

York since April 5, 2015 (the “New York Class”).

       37.     Class treatment of Plaintiffs’ Ohio, California, and New York claims is appropriate

because these Classes satisfy the requirements of Fed. R. Civ. P. 23.

       38.     The Ohio, California, and New York Classes are each so numerous that joinder of

their individual members would be impracticable. During the relevant period, hundreds of people

have worked as fixed-route bus drivers for Defendant in each of these states.




                                                 7
       Case: 1:21-cv-00739-PAB Doc #: 1 Filed: 04/06/21 8 of 21. PageID #: 8




       39.      Plaintiffs’ claims are typical of the claims belonging to the members of their

respective Class, and no Plaintiff has any interests that are antagonistic to, or in conflict with, the

interests of the members of their respective Class.

       40.      Many legal and factual questions and answers common to the claims of the Ohio,

California, and New York class members exist because this action concerns the legality of

Defendant’s nationwide policies and practices. The legality of these policies and practices will be

determined by applying generally applicable legal principles to common evidence.

       41.      Plaintiffs will fairly and adequately represent the interests of the Ohio, California,

and New York Class members and have retained competent and experienced counsel for this

purpose.

       42.      Class certification is appropriate under Federal Rule of Civil Procedure 23(b)(3)

because common questions of law and fact predominate over questions affecting individual Ohio,

California, and New York Class members and because a class action is superior to other available

methods for the fair and efficient adjudication of these claims.

                                            COUNT I
                                VIOLATION OF THE FLSA
                                    Unpaid Overtime Wages
                           (By All Plaintiffs for the FLSA Collective)

       43.      Each of the preceding paragraphs is incorporated by reference as though fully set

forth herein.

       44.      Defendant is an “employer” as defined by 29 U.S.C. § 203(d).

       45.      Plaintiffs and the FLSA Collective members are “employees” as defined by 29

U.S.C. § 203(e)(1).

       46.      The wages Defendant pays to Plaintiffs and the FLSA Collective members are

“wages” as defined by 29 U.S.C. § 203(m).



                                                  8
       Case: 1:21-cv-00739-PAB Doc #: 1 Filed: 04/06/21 9 of 21. PageID #: 9




       47.     Defendant is an “enterprise engaged in commerce” within the meaning of 29 U.S.C.

§ 203(s)(1)(A).

       48.     Plaintiffs and the FLSA Collective members are similarly situated individuals

within the meaning of 29 U.S.C. § 216(b).

       49.     According to 29 U.S.C. § 216(b), private plaintiffs may bring collective actions to

enforce employers’ failure to comply with the FLSA’s requirements.

       50.     Throughout the relevant period, Defendant has been obligated to comply with the

FLSA’s requirements, Plaintiffs and the FLSA Collective members have been covered employees

entitled to the FLSA’s protections, and Plaintiffs and the FLSA Collective members have not been

exempt from receiving wages required by the FLSA for any reason.

       51.     According to 29 U.S.C. § 207(a)(1), employers must pay their employees an

overtime rate equal to at least 1½ times their regular rate of pay for all hours worked in excess of

40 hours per week.

       52.     Defendant has intentionally violated the FLSA by maintaining common scheduling,

timekeeping, and compensation policies and practices that knowingly deny its drivers overtime

wage payments for overtime pre-shift, post-shift, and meal break work that Defendant requires them

to perform as part of their job and for Defendant’s benefit.

       53.     Plaintiffs and the FLSA Collective have been harmed as a direct and proximate

result of Defendant’s unlawful conduct because Defendant has deprived them of wages owed for

overtime pre-shift, post-shift, and meal break work they performed for Defendant’s benefit.

       54.     By failing to properly pay its drivers, Defendant has acted with willful and reckless

disregard for Plaintiffs’ and the FLSA Collective members’ rights under the FLSA.

       55.     Defendant has no good faith justification or defense for its conduct or for failing to

pay Plaintiffs and the FLSA Collective members all wages required by the FLSA.


                                                  9
      Case: 1:21-cv-00739-PAB Doc #: 1 Filed: 04/06/21 10 of 21. PageID #: 10




                                          COUNT II
                               VIOLATION OF OHIO LAW
                          Unpaid Straight-Time and Overtime Wages
                           (By Plaintiff Woods for the Ohio Class)

       56.      Each of the preceding paragraphs is incorporated by reference as though fully set

forth herein.

       57.      Defendant is an “employer” as defined in Section 34a of Article II, Ohio

Constitution.

       58.      The wages Defendant pays to the Ohio Class members are “wages” as defined by

the OMWFSA, O.R.C. § 4111.01(A).

       59.      While performing work for Defendant, Ohio Class members have been engaged in

an “occupation” within the meaning of the OMWFSA, O.R.C. § 4111.02.

       60.      The OMWFSA, at O.R.C. § 4111.02, requires employers to “pay each of the

employer's employees at a wage rate of not less than the wage rate specified in Section 34a of

Article II, Ohio Constitution.”

       61.      The state minimum wage rate for Ohio has been set as follows:

                                  Effective Date         Minimum Wage
                                  January 1, 2021          $8.80
                                  January 1, 2019          $8.55
                                  January 1, 2018          $8.30

       62.      The OMWFSA, at O.R.C. § 4111.03(A), requires employers to pay their employees

an overtime rate equal to at least 1½ times their regular rate of pay for all hours worked in excess

of 40 hours in one workweek.

       63.      Throughout the relevant period, Defendant has been obligated to comply with the

OMWFSA’s requirements, Ohio class members have been covered employees entitled to the

OMWFSA’s protections, and Ohio class members have not been exempt from receiving wages


                                                    10
      Case: 1:21-cv-00739-PAB Doc #: 1 Filed: 04/06/21 11 of 21. PageID #: 11




required by the OMWFSA.

       64.      Defendant violated Ohio law by maintaining common scheduling, timekeeping,

and compensation policies and practices that do not track its fixed-route bus drivers’ actual pre-

shift, post-shift and meal-break work or pay required wages for this work.

       65.      By engaging in this conduct, Defendant has acted with willful and reckless

disregard for Ohio class members’ rights under Ohio law.

       66.      Defendant has no good-faith justification or defense for its conduct or for failing to

pay the Ohio Class members’ all wages required by Ohio law.

       67.      Ohio Class members have been harmed as a direct and proximate result of

Defendant’s unlawful conduct because they have been deprived of legally required wages owed

for pre-shift, post-shift and meal-break work they performed from which Defendant derived a

direct and substantial benefit.

                                           COUNT III
                                 VIOLATION OF OHIO LAW
                                    Recordkeeping Violation
                             (By Plaintiff Woods for the Ohio Class)

       68.      Each of the preceding paragraphs is incorporated by reference as though fully set

forth herein.

       69.      The OMWFSA, at O.R.C. § 4111.00, provides that each employer:

                shall make and keep for a period of not less than three years a record
                of the name, address, and occupation of each of the employer's
                employees, the rate of pay and the amount paid each pay period to
                each employee, the hours worked each day and each work week by
                the employee, and other information as the director of commerce
                prescribes by rule as necessary or appropriate for the enforcement
                of section 4111.03 of the Revised Code, or of the rules thereunder.

       70.      Defendant has violated the OMWFSA by failing to prepare and maintain an

accurate record of Ohio class members’ pre-shift, post-shift and meal-break work time and for the



                                                 11
      Case: 1:21-cv-00739-PAB Doc #: 1 Filed: 04/06/21 12 of 21. PageID #: 12




fact that it paid no wages for this work.

       71.      Defendant has no good faith justification or defense for failing to maintain

employment records required by Ohio law.

                                         COUNT IV
                           VIOLATION OF CALIFORNIA LAW
                      Failure to Provide Minimum and Overtime Wages
                         (By Plaintiff Posey for the California Class)

       72.      Each of the preceding paragraphs is incorporated by reference as though fully set

forth herein.

       73.      California Labor Code § 1197 sets the minimum wage to be paid to employees as

follows:

                The minimum wage for employees fixed by the commission or by
                any applicable state or local law, is the minimum wage to be paid to
                employees, and the payment of a lower wage than the minimum so
                fixed is unlawful. This section does not change the applicability of
                local minimum wage laws to any entity.

       74.      The California Industrial Welfare Commission has set the minimum hourly wage

for non-exempt workers at companies with 26 or more employees, as follows:

                                Effective Date         Minimum Wage
                                January 1, 2021           $14.00
                                January 1, 2020           $13.00
                                January 1, 2019           $12.00
                                January 1, 2018           $11.00

       75.      California Labor Code § 223 provides that “[w]here any statute or contract

requires an employer to maintain the designated wage scale, it shall be unlawful to secretly pay a

lower wage while purporting to pay the wage designated by statute or by contract.”

       76.      California Labor Code § 510(a) provides that California employees are entitled to

receive overtime premium wages for work performed beyond eight hours in one workday and


                                                  12
      Case: 1:21-cv-00739-PAB Doc #: 1 Filed: 04/06/21 13 of 21. PageID #: 13




beyond 40 hours in a workweek:

                 Eight hours of labor constitutes a day’s work. Any work in excess
                 of eight hours in one workday and any work in excess of 40 hours
                 in any one workweek and the first eight hours worked on the seventh
                 day of work in any one workweek shall be compensated at the rate
                 of no less than one and one-half times the regular rate of pay for an
                 employee.

       77.       Throughout the relevant period, Defendant has been obligated to comply with the

California Labor Code’s requirements, the California Class members have been covered

employees entitled to the California Labor Code’s protections and the California Class members

have not been exempt from receiving wages required by the California Labor Code.

       78.       Defendant has violated these provisions of California law by maintaining common

scheduling, timekeeping and compensation policies and practices that do not track its fixed-route

bus drivers’ actual pre-shift, post-shift and meal break work, or cause required wages to be paid

for this work.

       79.       By engaging in this conduct, Defendant has acted with willful and reckless

disregard for the California Class members’ rights under California law.

       80.       Defendant has no good-faith justification or defense for the conduct detailed above

or for its failure to pay the California Class members all wages required by California law.

       81.       The California Class members have been harmed as a direct and proximate result

of Defendant’s unlawful conduct because Defendant has deprived them of legally-required wages

owed for pre-shift, post-shift and meal break work they performed from which Defendant derived

a direct and substantial benefit.

                                            COUNT V
                             VIOLATION OF CALIFORNIA LAW
                                Record-Keeping/Notice Violation
                           (By Plaintiff Posey for the California Class)

       82.       Each of the preceding paragraphs is incorporated by reference as though fully set


                                                  13
      Case: 1:21-cv-00739-PAB Doc #: 1 Filed: 04/06/21 14 of 21. PageID #: 14




forth herein.

       83.      California Labor Code § 226(a) provides that each employer:

                shall furnish to his or her employee… an accurate itemized
                statement in writing showing (1) gross wages earned, (2) total hours
                worked by the employee… (4) all deductions, provided that all
                deductions made on written orders of the employee may be
                aggregated and shown as one item, (5) net wages earned…

       84.      Defendant has violated the California Labor Code by failing to provide the

California Class members with an accurate record of the pre-shift, post-shift and meal break work

they performed and paying no wages for this work.

       85.      Defendant has no good-faith justification or defense for failing to maintain and

provide employment records required by California law.

                                          COUNT VI
                            VIOLATION OF CALIFORNIA LAW
                                   Unfair Business Practices
                          (By Plaintiff Posey for the California Class)

       86.      Each of the preceding paragraphs is incorporated by reference as though fully set

forth herein.

       87.      California Unfair Competition Law, Business & Professions Code § 17200

prohibits businesses from engaging in unfair business practices that offend an established public

policy or are immoral, unethical, oppressive, or unscrupulous.

       88.      Throughout the relevant period, Defendant has been obligated to comply with the

UCL’s requirements, the California Class members have been covered employees entitled to the

UCL’s protections and the California Class members have not been exempt from receiving wages

required by the UCL for any reason.

       89.      Defendant’s failure to pay the California Class members required wages due for all

of their pre-shift, post-shift and meal break work constitutes an unfair business practice in violation



                                                  14
      Case: 1:21-cv-00739-PAB Doc #: 1 Filed: 04/06/21 15 of 21. PageID #: 15




of UCL § 17200.

       90.      The California Class members have standing to bring a UCL claim because they

have suffered an injury-in-fact as a result of Defendant’s conduct in that they have performed pre-

shift, post-shift and meal break work without compensation as a result of Defendant’s unfair

business practices.

       91.      Defendant has no good-faith justification or defense for engaging in unfair business

practices prohibited by California law.

       92.      The California Class members have been harmed as a direct and proximate result

of Defendant’s unlawful conduct because they have been deprived of legally-required wages owed

for pre-shift, post-shift and meal break work they performed from which Defendant derived a

direct and substantial benefit.

                                           COUNT VII
                             VIOLATION OF NEW YORK LAW
                                    Unpaid Minimum Wages
                           (By Plaintiff Bock for the New York Class)

       93.      Each of the preceding paragraphs is incorporated by reference as though fully set

forth herein.

       94.      NYLL § 652 regulates the payment of minimum wages and provides that employers

must pay their employees at a rate at least equal to the New York minimum wage rates provided

by 12 NYCRR § 142-2.1.

       95.      During the relevant period, the applicable state minimum wage rate for New York

City has been set as follows:

                                  Effective Date           Minimum Wage
                                  December 31, 2018            $15.00
                                  December 31, 2017            $13.00
                                  December 31, 2016            $11.00


                                                   15
      Case: 1:21-cv-00739-PAB Doc #: 1 Filed: 04/06/21 16 of 21. PageID #: 16




       96.     During the relevant period, the applicable state minimum wage rate for Nassau,

Suffolk, and Westchester counties has been set as follows:

                                Effective Date            Minimum Wage
                                December 31, 2021             $15.00
                                December 31, 2020             $14.00
                                December 31, 2019             $13.00
                                December 31, 2018             $12.00
                                December 31, 2017             $11.00
                                December 31, 2016             $10.00

       97.     The applicable state minimum wage rate for the remainder of New York state has

been set as follows:

                                Effective Date            Minimum Wage
                                December 31, 2020             $12.50
                                December 31, 2019             $11.80
                                December 31, 2018             $11.10
                                December 31, 2017             $10.40
                                December 31, 2016             $9.70

       98.      During the relevant period, Defendant willfully violated the NYLL by paying New

York Class members at hourly wage rates below the mandatory minimum wage rate applied in the

locations they worked.

       99.     Furthermore, pursuant to 12 NYCRR § 142-2.1(b), an employer is required to pay

employees the minimum wage for time they are permitted to work or are required to be available

for work at a place prescribed by the employer.

       100.    During the relevant period, Defendant willfully violated the NYLL by failing to

pay New York Class members for the hours they were required to be available for work at a place

Defendant prescribed, including for all of their pre-shift, post-shift and meal break work.


                                                  16
      Case: 1:21-cv-00739-PAB Doc #: 1 Filed: 04/06/21 17 of 21. PageID #: 17




       101.     Defendant has no good faith justification or defense for failing to pay New York

Class members the minimum wages mandated by 12 NYCRR § 142-2.1.

       102.     NYLL § 663(1) provides that New York Class members are entitled to recover the

amount of their unpaid minimum wages during the maximum statutory period, plus periods of

equitable tolling; an award of costs and reasonable attorneys’ fees incurred in pursuing this claim;

an award of prejudgment interest paid at the applicable legal rate; and a penalty in the amount of

100% of the total payment due for the relevant period as Defendant had no good faith basis to

believe its wage payments to New York Class members complied with the NYLL.

                                         COUNT VIII
                            VIOLATION OF NEW YORK LAW
                                   Unpaid Overtime Wages
                          (By Plaintiff Bock for the New York Class)

       103.     Each of the preceding paragraphs is incorporated by reference as though fully set

forth herein.

       104.     Throughout the relevant period, the New York Class members were “employees”

within the meaning of NYLL §§ 2(7), 651(5) and 190(2) and 12 NYCRR § 142-2.14.

       105.     Throughout the relevant period, Defendant was an employer within the meaning of

NYLL §§ 651(6) and 190(3).

       106.     Throughout the relevant period, New York Class members have been entitled to the

rights, protections and benefits provided under the NYLL §§ 650 et seq. and 190 et seq.

       107.     New York Class members are not exempt from overtime compensation as

established by the commissioner’s wage orders or otherwise provided by New York state law or

regulation.

       108.     The NYLL provides employees with the following entitlement to overtime

premium wages:



                                                17
      Case: 1:21-cv-00739-PAB Doc #: 1 Filed: 04/06/21 18 of 21. PageID #: 18




                An employer shall pay an employee for overtime at a wage rate of
                one and one-half times the employee’s regular rate in the manner
                and methods provided in and subject to the exemptions of sections
                7 and 13 of 29 U.S.C. 201 et seq… In addition, an employer shall
                pay employees subject to the exemptions of section 13 of the Fair
                Labor Standards Act, as amended, except employees subject to
                sections 13(a)(2) and (4) of such Act, overtime at a wage rate of one
                and one-half times the basic minimum hourly rate.

12 NYCRR § 142-2.2.

       109.     Throughout the relevant period, Defendant willfully violated the NYLL, Article 19,

§§ 650, et seq. and 12 NYCRR § 142-2.2 by failing to pay New York Class members all wages

due for pre-shift, post-shift and meal break work they performed, including overtime premium

wages of not less than 1½ times the New York State minimum wage rate for each hour worked in

excess of 40 hours per workweek.

       110.     Defendant has no good-faith justification or defense for failing to pay New York

Class members all overtime wages required by 12 NYCRR § 142-2.2.

       111.     NYLL § 663(1) provides that New York Class members are entitled to recover the

full amount of their wage underpayments during the maximum statutory period, plus periods of

equitable tolling; an award of costs and reasonable attorneys’ fees incurred in pursuing this claim;

an award of prejudgment interest paid at the applicable legal rate; and a penalty in the amount of

100% of the total payment due for the relevant period as Defendant had no good-faith basis to

believe its wage payments complied with the NYLL.

                                           COUNT IX
                             VIOLATION OF NEW YORK LAW
                                   Record-Keeping Violation
                           (By Plaintiff Bock for the New York Class)

       112.     Each of the preceding paragraphs is incorporated by reference as though fully set

forth herein.




                                                 18
        Case: 1:21-cv-00739-PAB Doc #: 1 Filed: 04/06/21 19 of 21. PageID #: 19




         113.   NYLL § 195(3) requires employers to provide employees with a wage statement

each pay period that includes their regular hourly rate(s) of pay, their overtime rate(s) of pay, their

number of regular hours worked and their number of overtime hours worked.

         114.   Throughout the relevant period, Defendant willfully violated NYLL § 195(3) by

failing to supply New York Class members with a wage statement each pay period that includes

their actual pre-shift, post-shift and meal break work time and by failing to pay wages for this

work.

         115.   Defendant has no good-faith justification or defense for failing to provide wage

statements containing all of the information mandated by NYLL § 195(3).

         116.   NYLL § 198(1-b) provides that New York Class members are entitled to recover

$50.00 dollars each time Defendant failed to provide them with a required wage statement during

the maximum statutory period, plus periods of equitable tolling, up to a total of $5,000.00 each,

plus an award of costs and reasonable attorneys’ fees incurred in pursuing this claim.

         WHEREFORE, Plaintiffs respectfully pray for an order:

            a. Certifying this matter to proceed as a collective action with respect
               to Count I;

            b. Certifying this matter to proceed as a class action with respect to
               Counts II-IX;

            c. Finding that Defendant willfully violated the applicable provisions
               of the FLSA by failing to pay all required overtime wages to the
               FLSA Collective members;

            d. Finding that Defendant willfully violated the applicable provisions
               of Ohio, California, and New York by failing to pay all required
               wages owed to the Ohio, California, and New York Class members
               and engaging in related record keeping and notice violations;

            e. Granting judgment in favor of Plaintiffs and the FLSA Collective
               members against Defendant on Count I;




                                                  19
Case: 1:21-cv-00739-PAB Doc #: 1 Filed: 04/06/21 20 of 21. PageID #: 20




     f. Granting judgment in favor of Plaintiff Woods and the Ohio Class
        members against Defendant on Counts II through III;

     g. Granting judgment in favor of Plaintiff Posey and the California
        Class members against Defendant on Counts IV and VI;

     h. Granting judgment in favor of Plaintiff Bock and the New York
        Class members against Defendant on Counts VII through IX;

     i. Awarding all available compensatory damages in amounts to be
        determined;

     j. Awarding pre-judgment interest on all compensatory damages due;

     k. Awarding all available civil penalties and/or restitution in amounts
        to be determined;

     l. Awarding all available liquidated and/or punitive damages in
        amounts to be determined;

     m. Awarding a reasonable attorney’s fee and reimbursement of all costs
        and expenses incurred in litigating this action;

     n. Awarding equitable and injunctive relief precluding the
        continuation of the policies and practices pled in this Complaint;

     o. Appointing the undersigned counsel as lead counsel;

     p. Awarding any further relief the Court deems just, necessary, and
        proper; and

     q. Maintaining jurisdiction over this action to ensure Defendant’s
        compliance with the foregoing.

                                   JURY DEMAND

 Plaintiffs demand a jury trial as to all claims so triable.


                                                 Respectfully Submitted,

 Dated: April 5, 2021                            /s/ Daniel R. Karon
                                                 Daniel R. Karon (#0069394)
                                                 Beau D. Hollowell (#0080704)
                                                 KARON LLC
                                                 700 West St. Clair Avenue, Suite 200
                                                 Cleveland, OH 44113
                                                 (216) 622-1851
                                                 dkaron@karonllc.com


                                            20
Case: 1:21-cv-00739-PAB Doc #: 1 Filed: 04/06/21 21 of 21. PageID #: 21



                                       bhollowell@karonllc.com

                                       David J. Cohen (pro hac vice forthcoming)
                                       STEPHAN ZOURAS LLP
                                       604 Spruce Street
                                       Philadelphia, PA 19106
                                       (215) 873-4836
                                       dcohen@stephanzouras.com

                                       James B. Zouras (pro hac vice forthcoming)
                                       STEPHAN ZOURAS, LLP
                                       100 N. Riverside Plaza, Suite 2150
                                       Chicago, IL 60606
                                       (312) 233-1550

                                       Attorneys for Plaintiffs, the Putative
                                       FLSA Collective and the Putative State
                                       Law Classes




                                  21
